              Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JAMES LINDSTROM,

        Plaintiff,                                               2:21-cv-384
                                                      Case No. ___________

 v.

 FEDEX GROUND PACKAGING SYSTEM,                       JURY TRIAL DEMANDED
 INC.

        Defendant.


                                            COMPLAINT

        NOW COMES Plaintiff, James Lindstrom, by and through his attorney, Benjmain C. Ferris,

Esq., of Manes & Narahari LLC, and files this Complaint alleging as follows:

                                        I. Nature of the Action

        1.       Plaintiff brings this Complaint to recover damages under the Family Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601 et seq., the Pennsylvania Human Relations Act (“PHRA”), 43

Pa. Cons. Stat. § 951 et seq., and the Americans with Disabilities Act (“ADA”) 42 U.S.C. § 12101

et seq. Plaintiff alleges that he was retaliated against for using FMLA covered leave to treat his

disability.

                                      II. Jurisdiction and Venue

        2.       This action arises under FMLA. This Court has jurisdiction over Plaintiff’s

discrimination claims pursuant to 28 U.S.C. § 1331.

        3.       Plaintiff is a resident and citizen of Pennsylvania, a substantial part of the events or

omissions giving rise to the claims occurred in Western Pennsylvania. Therefore, this action is
            Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 2 of 9




within the jurisdiction of the United States District Court for the Western District of Pennsylvania,

and the venue is proper pursuant to 28 U.S.C. § 1391(b).

       4.      Plaintiff filed a timely charge with the Equal Employment Opportunity

Employment Commission (“EEOC”) regarding his allegations under the FMLA on June 26, 2020

under charge number 533-2019-01237. See Exhibit 1.

       5.      Plaintiff was mailed Notice of Right to Sue from the (“EEOC”) on January 21,

2021. This Complaint has been filed within ninety (90) days of the Plaintiffs receipt, thus making

this action timely. See Exhibit 2.

                                            III. Parties

       6.      Plaintiff, James Lindstrom (“Plaintiff”), is an adult individual with a primary

residence located at 3158 Bradbury Dr., Aliquippa, PA 15001.

       7.      Defendant, Fedex Ground Packaging System, Inc. is a foreign business corporation

with a regular place of business located at 1000 Fedex Dr., Moon Township, PA 15108.

                                             IV. Facts

       8.      Plaintiff began working for Defendant on or about October 12, 2012.

       9.      Plaintiff’s most recent position was as an Ops Analyst 3. He had previously held

the position of Industrial Engineer.

       10.     In or around May 2018, Plaintiff’s manager, Dayasha Love (“Love”) presented

Plaintiff with the “Fedex Ground Bravo Zulu Award” for going above and beyond to help provide

a detailed analysis regarding the year-round purchase program, and as a result, helped save

$500,000 in overpayments.
          Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 3 of 9




       11.      In or around August of 2019, Plaintiff had a meeting with Love. At this time, Love

had praised Plaintiff for his performance and told he would be receiving a promotion to Ops

Analyst 4 if he kept up the good work.

       12.      After this meeting, digital signage within Defendant’s facility has begun to say

“without mental health, there is no health.”

       13.      During Plaintiff’s next meeting with Love, he spoke to her regarding his mental

health, specifically his anxiety disorder.

       14.      Love put Plaintiff in connection with Defendant’s long term disability manager,

who then suggested Plaintiff apply for Intermittent FMLA.

       15.      In or around early September of 2019, Plaintiff was approved for Intermittent

FMLA.

       16.      On or around September 11, 2019, Plaintiff was once again awarded the Fedex

Ground Bravo Award for going above and beyond.

       17.      The September 2019 award was presented by Michael Andrejco, an employee of

Defendant, because of Plaintiff’s work automating a 6-day report, eliminating the manual process

which allowed the report to be received timelier. In addition, during Labor Day weekend, Plaintiff

provided additional support that Saturday to Core Carriers, which reduced the risk of the carriers

missing their pickups.

       18.      After being approved, Plaintiff used his Intermittent FMLA when he needed to

address his mental health.

       19.      On or about December 10, 2019, had another meeting with Love.

       20.      Upon entering his one-on-one meeting, Love asked Plaintiff “what the hell is going

on with you?”
            Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 4 of 9




          21.   Love informed Plaintiff that his attendance and performance has been terrible.

          22.   Love instructed Plaintiff to come up with an action plan to improve his performance

and attendance before his next meeting with her the following week.

          23.   Following this meeting, Plaintiff checked MyTime, the Defendant’s time keeping

system to investigate the attendance issues Love had been speaking about.

          24.   With the exception of two days, all time taken off by Plaintiff had been properly

approved FMLA time or previously approved Paid Time Off.

          25.   Prior to Plaintiff’s next meeting with Love, Plaintiff informed her of his discovery.

          26.   Due to Plaintiff’s approved days off, he did not need to come up with an action plan

to improve his attendance.

          27.   On or about December 17, 2019, Plaintiff had his next one-on-one meeting with

Love.

          28.   Plaintiff’s action plan for performance was to focus more on his tasks.

          29.   During this meeting, Love places Plaintiff on a 60-day Performance Improvement

Plan (“PIP”) because his solution to his attendance and performance issues was not an action plan.

          30.   The PIP plan was written with one goal, to email Love at the end of the week with

details of what Plaintiff had accomplished every day, and having a completion date of February

17, 2020.

          31.   Throughout the following 30 days, Plaintiff worked in accordance to his PIP and

met the original required goals on a weekly basis.

          32.   Plaintiff continued using his FMLA approved time when needed to treat his mental

health.
          Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 5 of 9




       33.    On or about January 17, 2020, Plaintiff spoke with Love regarding the status of his

PIP.

       34.    Love informed Plaintiff that his PIP was not halfway through, and that he had

another 60 days remaining.

       35.    Plaintiff informed Love that the PIP was 60 days, with an expiration date of

February 17, 2020.

       36.    Love told Plaintiff that the PIP should have been 90 days, the previous PIP duration

was an error. The completion date for the 90-day PIP was March 17, 2020.

       37.    Plaintiff reviewed his PIP and noticed that only one goal had a completion date of

February 17, 2020 and that there were multiple goals to complete for the remaining time.

       38.    Due to the COVID-19 Pandemic, employees of Defendant began working from

home, Plaintiff was among these employees.

       39.    Plaintiff’s weekly meetings with Love continued, however, she began treating

Plaintiff with less respect and appeared to harbor contempt towards him.

       40.    Upon the completion of Plaintiff’s PIP, Love instructed Plaintiff to continue

working on the PIP goals until he was instructed otherwise.

       41.    Plaintiff continued emailing Love at the end of the week, with details of what he

had accomplished every day.

       42.    On or about April 6, 2020, Plaintiff used FMLA to treat his disability.

       43.    On or about April 8, 2020, Plaintiff attended a Microsoft Team meeting with Love.

       44.    During this meeting, at approximately 10:30 a.m., Love informed Plaintiff that this

would be his last day employed by Defendant.
            Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 6 of 9




        45.    Prior to Plaintiff’s use of FMLA time, he was awarded two awards for going above

and beyond.

        46.    After Plaintiff was given the aforementioned awards and started using his

Intermittent FMLA time, he was placed on a PIP by Love and told his performance had been

terrible.



                                           COUNT I
                 Retaliation in violation of the Family and Medical Leave act

        47.    The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

        48.    Defendant constitutes an “employer” within the meaning of the FMLA, as it

employs more than twelve individuals.

        49.    Plaintiff constitutes an “employee” within the meaning of the FMLA and meets all

established requirements in terms of average employment hours over the course of a year.

        50.    Plaintiff was diagnosed with anxiety, as a result, he accessed his legal right to

protected leave under the FMLA to treat his disability.

        51.    Plaintiff was subsequently terminated due to his invocation of that right.

        52.    In order to prevail on a claim of retaliation under the FMLA, Plaintiff must prove

that: (1) he invoked his right to FMLA-qualifying leave, (2) he suffered an adverse employment

decision, and (3) the adverse action was casually related to his invocation of rights. Lichtenstein v.

u. of Pittsburgh Med. Ctr. 691 F.3d 294, 302 (3d Cir. 2012).

        53.    The two main factors relevant with respect to establishing a casual link to satisfy

the prima facie case of retaliation under the FMLA are: (1) timing and/or (2) evidence of ongoing

antagonism. Sabbrese v. Lowe’s Home Centers, Inc., F. Supp. 2d 311 (W.D. Pa. 2004).
            Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 7 of 9




          54.   Plaintiff invoked his right to FMLA-qualifying leave when he applied and was

approved for intermittent FMLA time to treat his anxiety.

          55.   Plaintiff’s unjust termination was pretextual as the hostile and negative treatment

towards him occurred when Plaintiff invoked his rights and began using his FMLA time as

necessary.

          56.   Defendant’s actions clearly give rise to blatant and unlawful retaliation in violation

of the FMLA.

          57.   Plaintiff’s unlawful termination is an adverse employment action.

                                          COUNT II
                Retaliation in Violation of the Americans with Disabilities Act

          35.   The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

          36.   Defendant constitutes as an “employer” within the meaning of the ADA.

          37.   Plaintiff was an employee with a disability within the meaning of the ADA relating

to his anxiety disorder.

          38.   Defendant was notified of, and fully aware of, Plaintiff’s disability and relevant

hereto.

          39.   Defendant terminated Plaintiff, in whole or in part, because of his disability.

          40.   Plaintiff’s unlawful termination is an adverse employment action.

          41.   As a direct result of Defendant’s unlawful acts and omissions, Plaintiff suffered

damages.

          42.   Defendant’s acts and omission violated the ADA.

                                               COUNT III
                Retaliation in Violation of the Pennsylvania Human Relations Act
          Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 8 of 9




       43.     The averments contained in the preceding paragraphs are incorporated herein as

though set firth in length.

       44.     Plaintiff was disabled in that he suffered from an anxiety disorder and engaged in

using protected time under the FMLA to treat his disorder.

       45.     Plaintiff was qualified to do his job and he simply needed time off to treat and

manage his disability under the FMLA.

       46.     Defendant retaliated against Plaintiff on the basis of his disability and resulting

need to take time off under the FMLA.

       WHEREFORE, Plaintiff hereby requests that this honorable Court enter judgment in his

favor, and against the Defendant, and award all damages available at law and in equity, including

economic damages for back and front wages; compensatory damages for emotional distress;

punitive damages as deemed appropriate by the court; reasonable attorney fees as determined by

fee petition; pre-judgment and continuing interest; court costs; and any other such relief as the

Court may deem just and proper.



                                                             Respectfully Submitted,



                                                             /s/ Benjamin C. Ferris__
                                                             Benjamin C. Ferris, Esq.
                                                             PA ID: 327708
                                                             Manes & Narahari LLC
                                                             429 Fourth Avenue, Suite 300
                                                             Pittsburgh, PA 15219
                                                             (412) 626-5566 Direct
                                                             (412) 650-4845 Fax
                                                             bf@manesnarahari.com
          Case 2:21-cv-00384-DSC Document 1 Filed 03/23/21 Page 9 of 9




                                        VERIFICATION

       I, James Lindstrom, swear under penalty of perjury under the laws of the United States

of America that the facts alleged in the foregoing Complaint are true and correct to the best of

my knowledge.



                                                                   ______________________
                                                                   James Lindstrom
